United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
South Hackensack, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-915
Issued: September 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2014 appellant, through her attorney, filed a timely appeal from an Office
of Workers’ Compensation Programs’ (OWCP) decision dated November 12, 2013. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly found the date of appellant’s maximum medical
improvement as February 21, 2012.
FACTUAL HISTORY
This case has previously been before the Board.2 Appellant, a 26-year-old letter carrier,
filed a claim for benefits on May 16, 2007 under case number xxxxxx819 after injuring her left
1

5 U.S.C. § 8101 et seq.

2

Docket No. 11-1145 (issued December 6, 2011).

knee on May 12, 2007. OWCP accepted a left knee contusion. Appellant filed an occupational
disease claim for a left knee condition on September 20, 2007 under case number xxxxxx367,
which OWCP accepted for dislocation of the left patella.
On December 23, 2008 appellant underwent arthroscopic surgery for ligament
reconstruction. She filed an occupational disease claim for a left knee condition on June 28,
2009 under case number xxxxxx815, which OWCP accepted for acute exacerbation of the left
medial collateral ligament sprain. The claims were combined under case number xxxxxx819.
In a November 12, 2009 report, Dr. Arthur Becan, Board-certified in orthopedic surgery,
found that appellant had an 18 percent permanent impairment of the left leg pursuant to the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) sixth edition. On examination, appellant had complaint of daily left knee pain, swelling
and stiffness of intermittent severity. Dr. Becan stated that she also had complaint of instability
with locking of her left knee. He diagnosed post-traumatic internal derangement to the left knee,
recurrent patellofemoral instability to the left knee and post-traumatic chondromalacia patella.
Dr. Becan found that the date of maximum medical improvement was November 12, 2009.
On March 11, 2010 appellant claimed a schedule award based on the partial loss of use of
her left lower extremity.
In a June 10, 2010 report, Dr. Henry J. Magliato, Board-certified in orthopedic surgery
and an OWCP medical adviser, found that appellant had an eight percent permanent impairment
of the left lower extremity under the A.M.A., Guides.
On July 23, 2010 OWCP granted appellant a schedule award for an eight percent
permanent impairment of the left leg for the period November 12, 2009 to April 13, 2010, for a
total of 23.04 weeks of compensation.
By decision dated December 20, 2010, an OWCP hearing representative affirmed the
July 23, 2010 decision. In a December 6, 2011 decision, the Board set aside OWCP’s
December 20, 2010 decision, finding that there was a conflict in medical opinion between
Dr. Becan and Dr. Magliato, regarding the extent of permanent impairment to appellant’s left
knee. The facts of this case as set forth in the Board’s December 6, 2011 decision are herein
incorporated by reference.
On December 21, 2011 appellant filed a Form CA-2a claim for benefits, alleging that she
sustained a recurrence of disability on November 29, 2011 which was causally related to her
accepted left knee conditions. She stated on the form that the recurrence was the result of the
employing establishment no longer having light-duty work available for her, within her treating
physician’s prescribed restrictions.
In order to resolve the conflict in medical evidence, OWCP referred appellant for a
referee impairment evaluation with Dr. Ronald E. Gennace, Board-certified in orthopedic
surgery and selected as the impartial medical examiner. In a February 21, 2012 report,
Dr. Gennace found that appellant had a 16 percent permanent impairment of the left lower
extremity under the A.M.A., Guides. He stated that appellant had reached maximum benefit
from treatment and that he considered her last visit in 2009 with her treating physician as the
2

cutoff point. Dr. Gennace stated that she had attained an incomplete recovery with contusion
and a subluxation of the knee and indicated that any further treatment was of a palliative nature.
On April 19, 2012 OWCP accepted appellant’s claim for a recurrence of disability.
In an August 5, 2012 report, Dr. Andrew A. Merola, an OWCP medical adviser and a
specialist in orthopedic surgery, agreed with Dr. Gennace’s 16 percent impairment rating for
appellant’s left leg. He found that the date of maximum medical improvement was February 21,
2012, within a reasonable degree of medical certainty, as that was the date of Dr. Gennace’s
examination upon which the physical findings were used to assess the lower extremity
impairment rating.
By decision dated November 9, 2012, OWCP granted appellant a schedule award for an
additional eight percent impairment to the left leg. This award covered the period October 6,
2012 to March 16, 2013, for an additional 23.04 weeks of compensation. OWCP found that
maximum medical improvement was February 21, 2012, in accordance with the finding of
Dr. Merola.
By letter dated November 15, 2012, appellant’s attorney requested an oral hearing, which
was held on February 6, 2013. At the hearing, counsel challenged OWCP’s finding that the date
of maximum medical improvement was February 21, 2012, the date Dr. Gennace issued his
report. Counsel argued that there was no reason to disturb the original date of maximum medical
improvement, November 12, 2009 and, that appellant had since received no additional treatment.
He contended that the November 9, 2012 eight percent schedule award payment should have
commenced on April 23, 2010, the date payments for the first award ended. As a result of the
2012 date, no schedule award payment was issued because appellant received payments for
wage-loss compensation pursuant to her recurrence of disability claim, which became effective
on November 29, 2011. Counsel contended that, the medical adviser, Dr. Merola, gave no
rationale for selecting the date of maximum medical improvement.
By decision dated March 20, 2013, the hearing representative set aside the November 9,
2012 schedule award decision, finding that the date of maximum medical improvement was not
sufficiently explained. She remanded the case to the district office to obtain clarification from
Dr. Merola.
In a April 8, 2013 report, Dr. Merola explained that he chose the date of Dr. Gennace’s
examination as the date of maximum medical improvement for appellant’s supplemental
schedule award because that was the date upon which the physical examination and findings
were obtained which supported the additional left leg impairment rating. He advised that
Dr. Gennace determined that, since the last day of her treatment in 2009, she had achieved an
incomplete recovery with contusion and a subluxation of the knee.
By decision dated April 17, 2013, OWCP found that the medical evidence supported a
finding that the date of maximum medical improvement was February 21, 2012, the date of
Dr. Gennace’s impartial medical report. It found that Dr. Merola had sufficiently clarified the
rationale for choosing February 21, 2012 as the date for the supplemental schedule award.
OWCP further noted that a schedule award is payable consecutively but not concurrently with

3

wage loss for the same injury; therefore the starting date of the schedule award was adjusted to
October 6, 2012 because appellant received compensation for disability through October 5, 2012.
By letter dated August 22, 2013, appellant’s attorney requested a review of the written
record. He reiterated his arguments regarding the date of maximum medical improvement and
argued that there was a conflict between Dr. Merola and Dr. Becan as to this issue, which
required referral to an impartial medical examiner.
By decision dated November 12, 2013, an OWCP hearing representative affirmed the
April 17, 2013 decision.3
LEGAL PRECEDENT
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs or functions of the body.4 Such loss or loss of use is known as permanent
impairment. OWCP evaluates the degree of permanent impairment according to the standards
set forth in the specified edition of the A.M.A., Guides.5
Permanent impairment is rated according to the A.M.A., Guides and only after maximum
medical improvement is determined. Impairment should not be considered permanent until a
reasonable time has passed for the healing or recovery to occur. This will depend on the nature
of underlying pathology, as the optimal duration for recovery may vary considerably from days
to months. The clinical findings must indicate that the medical condition is static and well
stabilized for the person to have reached maximum medical improvement.6
The period covered by a schedule award commences on the date that the employee
reaches maximum medical improvement from the residuals of the injury. The question of when
such date has been reached is a factual one that depends upon the medical findings in the record.
The determination of such date is to be made in each case upon the basis of the medical evidence
in that case.7 The date of maximum medical improvement is usually considered to be the date of
the medical examination that determined the extent of the impairment.8

3

OWCP’s hearing representative noted that appellant had returned to full duty with the employing establishment
on April 6, 2013.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
6

A.M.A., Guides 24 (6th ed. 2009); see Orlando Vivens, 42 ECAB 303 (1991) (a schedule award is not payable
until maximum medical improvement -- meaning that the physical condition of the injured member of the body has
stabilized and will not improve further -- has been reached).
7

Marie J. Born, 27 ECAB 623 (1976).

8

E.g., Richard Larry Enders, 48 ECAB 184 n.12 (1996) (date of the audiologic examination).

4

If the claimant sustains increased impairment at a later date which is due to work-related
factors, an additional award will be payable if supported by the medical evidence. In such a
case, the original award is undisturbed and the new award has its own date of maximum medical
improvement, percent and period of compensability.9
ANALYSIS
Appellant does not dispute the impairment rating she received. She contests the date the
schedule award began.
On appeal, counsel reiterated that there was no reason to disturb the original date of
maximum medical improvement as, November 12, 2009, which was based on Dr. Becan’s
report. He contends that the November 9, 2012 eight percent schedule award should have
commenced on April 23, 2010, the date payments under the first award ended and the period ran
until sometime in October 2010. Counsel also contends that the November 12, 2013 decision of
the hearing representative be set aside and remanded for a new determination as to maximum
medical improvement or a finding of a conflict in medical opinion on this issue.
As noted, the date of maximum medical improvement is usually considered to be the date
of the medical examination that determined the extent of the impairment.10 That date was
February 21, 2012, the date that Dr. Gennace, the impartial medical examiner, issued his report
finding that appellant had a 16 percent left leg impairment, an increase of 8 percent over the
8 percent initially awarded, based on his examination findings and impairment calculations.
Dr. Gennace stated that she reached maximum benefit from treatment as of her last medical visit
in 2009 with her treating physician, at which point any further treatment was palliative. The
Board notes that he also advised that appellant had achieved an incomplete recovery with
contusion and subluxation of the left knee. On April 8, 2013 Dr. Merola, advised that he
determined that the date of Dr. Gennace’s examination, February 21, 2012, to be the date of
maximum medical improvement because that was the date upon which the physical examination
findings were obtained and the most recent rating of impairment was provided. The Board notes
that OWCP’s procedures provide that an additional schedule award has its own date of maximum
medical improvement. For these reasons, the Board finds that OWCP properly found
February 21, 2012 as the date of maximum medical improvement in this case. The Board
affirms the November 12, 2013 decision of OWCP’s hearing representative.
CONCLUSION
The Board finds that OWCP properly determined February 21, 2012 as the date of
maximum medical improvement.

9

Federal (FECA) Procedure Manual see supra note 5, Chapter 2.808.7.b(2) (January 2010).

10

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the November 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 15, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

